Citation Nr: 0217108	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  02-02 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel






INTRODUCTION

The veteran served on active duty from July 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim for 
service connection for an acquired psychiatric disorder, 
however diagnosed, including PTSD, anxiety and depression.  
The veteran filed a timely appeal to this adverse 
determination.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's claims file contains no competent medical 
evidence which indicates that the veteran has ever been 
diagnosed with PTSD.

3.  The veteran's diagnoses of major depressive disorder, 
dysthymic disorder, and dementia have been attributed by 
examiners to his polysubstance abuse.

4.  The veteran's diagnoses of adjustment disorder and 
anxiety disorder were rendered many years ago, and thus are 
not current disabilities, and in addition have not been 
linked by competent evidence to the veteran's military 
service.

5.  VA regulations preclude service connection of a 
disability resulting from alcohol or drug abuse on the basis 
of the disability's incurrence or aggravation in service.

6.  Personality disorders are considered by VA to be 
constitutional or developmental abnormalities, and as such 
are not service-connectable disabilities under the law. 
CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was 
neither incurred in nor aggravated by the veteran's active 
duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2002); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist; Duty to Notify

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has 
enhanced its duty to assist an appellant in developing the 
information and evidence necessary to substantiate a claim.  
See generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a) that is 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have 
been satisfied, the regulatory provisions likewise are 
satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to 
notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See 
also Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In 
reaching this determination, the Federal Circuit appears to 
reason that the VCAA may not apply to claims or appeals 
pending on the date of enactment of the VCAA.  However, the 
Federal Circuit stated that it was not reaching that 
question.  The Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of enactment.  
Further, the regulations issued to implement the VCAA are to 
be applicable to "any claim for benefits received by VA on 
or after November 9, 2000, the VCAA's enactment date, as 
well as to any claim filed before that date but not decided 
by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 
2001).  Precedent opinions of the chief legal officer of the 
Department and regulations of the Department are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  For purposes 
of this determination, the Board will assume that the VCAA 
is applicable to claims or appeals pending on the date of 
enactment of the VCAA. 

Among its other provisions, the VCAA redefines the 
obligation of VA with respect to the duty to assist.  See 38 
U.S.C.A. § 5103A (West Supp. 2002).  First, VA has a duty to 
notify the veteran and his representative of any information 
and evidence necessary to substantiate and complete a claim 
for VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 2002).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his or her 
claims.  See 38 U.S.C.A. § 5103A (West Supp. 2002).  

In the present case, the Board concludes that VA's redefined 
duty to assist and duty to notify have been fulfilled to the 
extent practicable.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, as well as notice of the specific 
legal criteria necessary to substantiate his claim.  The 
Board concludes that discussions as contained in the initial 
rating decision dated in August 2000, in the statement of 
the case (SOC) issued in February 2002, and in 
correspondence to the veteran have provided him with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate his claim.  

In particular, the Board observes that in a lengthy letter 
to the veteran dated in February 2001, the RO provided the 
veteran with detailed information about the new rights 
provided under the VCAA, including the furnishing of forms 
and notice of incomplete applications under 38 U.S.C.A. 
§ 5102, providing notice to claimants of required 
information and evidence under 38 U.S.C.A. § 5103, and the 
duty to assist claimants under 38 U.S.C.A. § 5103A.  The RO 
described the evidence needed to establish the veteran's 
claim, and specifically identified what evidence was needed 
from the veteran versus what evidence VA would attempt to 
procure.  The RO described the general legal criteria for 
establishing service connection, as well as the more 
specific criteria applicable to PTSD claims.  The Board 
finds, therefore, that such documents are in compliance with 
the VA's revised notice requirements.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This information 
was again provided to the veteran in the SOC issued in 
February 2002.  The veteran and his representative further 
plainly show through their statements and submissions of 
evidence that they understand the nature of the evidence 
needed to substantiate the veteran's claim.  As the RO has 
completely developed the record, the requirement that the RO 
explain the respective responsibility of VA and the veteran 
to provide evidence is moot.  The Board concludes that VA 
does not have any further outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, his service 
personnel records, and extensive VA outpatient treatment 
notes, inpatient treatment notes, mental health treatment 
notes, and examination reports, as well as several personal 
statements made by the veteran in support of his claim.  In 
June 2000, the RO sent to the veteran a document entitled 
Information in Support of Claim for Service Connection for 
Post-Traumatic Stress Disorder, requesting detailed 
information regarding the veteran's alleged inservice 
stressors.  The veteran completed and returned this 
document, and it has been associated with his claims file.  
The RO has obtained all pertinent records regarding the 
issue on appeal and has effectively notified the veteran of 
the evidence required to substantiate his claim.  The Board 
is not aware of any additional relevant evidence which is 
available in connection with this appeal, and concludes that 
all reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, 
no further assistance to the veteran regarding the 
development of evidence is required, and would otherwise be 
unproductive.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burden on VA with no 
benefit flowing to the veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts 
to assist the veteran in attempting to substantiate his 
claim and that additional assistance is not required.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

Pertinent Laws and Regulations

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated 
coincident with service in the Armed Forces.  38 U.S.C.A. 
§ 1110 (West Supp. 2002); 38 C.F.R. § 3.303(a) (2002). 

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Savage v. Gober, 10 Vet. App. 488, 497 (1997).  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2002); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor actually occurred.  

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence is required to 
support this issue.  See Epps, supra.; Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  This burden may not be met merely 
by presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such a condition.  Such evidence must be medical unless 
it relates to a condition as to which, under the case law of 
the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be 
established on the basis of § 3.303(b) if the condition 
observed during service or any applicable presumption period 
still exists, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology.  Savage, 10 Vet. App. at 
498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Facts and Analysis

A thorough review of the veteran's claims file, including 
extensive VA inpatient and outpatient treatment notes 
reflecting dozens of periods of hospitalization in recent 
years, as well as the report of a complete VA psychiatric 
examination conducted in December 1996, fails to reveal any 
medical evidence which indicates that the veteran has ever 
been diagnosed with PTSD, or indeed that the possibility of 
such a diagnosis has ever been entertained by medical 
professionals.  As a valid service connection claim requires 
medical evidence of a current disability, the veteran's 
claim for service connection for PTSD must be denied.  The 
Court has held that "[i]n order for the veteran to be 
awarded a rating for service-connected [disability], there 
must be evidence both of a service-connected disease or 
injury and a present disability which is attributable to 
such disease or injury."  Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) ("Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110 (West 1991).  In the absence of proof of a present 
disability there can be no valid claim.").  Therefore, the 
Board determines that the preponderance of the evidence is 
against the veteran's claim for service connection for PTSD, 
and that this claim must be denied.

The Board notes that the veteran's medical records also 
contain a diagnosis of adjustment disorder, two diagnoses of 
anxiety disorder, several diagnoses of dementia, and 
diagnoses of various mood disorders, including major 
depressive disorder and dysthymic disorder.  However, the 
diagnoses of dementia were all explicitly linked by treating 
physicians to his substance abuse, and indeed this disorder 
was generally diagnosed as "dementia secondary to alcohol 
and polysubstance abuse."  

Similarly, the veteran's mood disorders were generally 
attributed to his substance abuse, and were usually 
diagnosed in VA discharge summaries as "substance-inducted 
mood disorder" or "depression due to substance abuse."  The 
Board also notes that at the time of the veteran's December 
1996 VA psychiatric examination, the examiner stated that 
"this veteran suffers from mild depression with the 
characteristics of dysthymia secondary to his prolonged 
alcohol and drug abuse," and then rendered a diagnosis of 
dysthymic disorder, mild, secondary to the prolonged alcohol 
and drug abuse.  

Finally, the single diagnosis of adjustment disorder, 
rendered at the time of VA hospitalization in December 1995, 
appears to have been acute and transitory, as this diagnosis 
has not been repeated at the time of frequent subsequent VA 
hospitalization.  This is also true for the diagnosis of 
anxiety disorder rendered at the time of VA treatment in 
January 1997 and March 1997, which has not been repeated in 
the five years since that time.

In any case, the Board observes that none of these disorders 
has been linked by examiners in any way to the veteran's 
military service from 1969 to 1971.  Furthermore, the 
veteran's available service medical records do not contain 
any evidence of recorded findings or diagnoses of, or 
treatment for, an acquired psychiatric disorder to which 
such current disorders could potentially be linked.  On the 
contrary, at the time of the veteran's service discharge 
examination, conducted in August 1971, the examiner 
specifically indicated that the veteran's "mental status is 
normal."  As such, service connection for these disorders is 
not warranted.

In addition, the Board observes that the veteran's claims 
file is replete with diagnoses of polysubstance abuse 
disorders, including alcohol dependency, cannabis 
dependency, opioid dependency, heroin dependency, nicotine 
dependency, and sedative dependency, among others.  The 
Board does not understand the veteran to be asserting a 
claim for such a disorder.  However, as the veteran's 
service representative discussed these disorders at some 
length in the Informal Hearing Presentation dated in August 
2002, and the RO also mentioned these disorders briefly in 
the rating decision on appeal, the Board takes this 
opportunity to inform the veteran that applicable VA laws 
and regulations state that "no compensation shall be paid if 
the disability is the result of the person's own willful 
misconduct or abuse of alcohol or drugs."  38 U.S.C.A. § 
1110 (West 1991 & Supp. 2002); see also 38 C.F.R. 3.1(n), 
3.301 (2002).

An injury or disease incurred during active military, naval 
or air service will be deemed to have been incurred in the 
line of duty and not the result of the veteran's own 
misconduct . . . unless such injury or disease was the 
result of a person's own willful misconduct or abuse of 
alcohol or drugs."  38 U.S.C.A. § 105(a) (West 1991).  Thus, 
for purposes of all VA benefits requiring a service-
connected disability or death for their eligibility, section 
105(a) precludes service connection of a disability 
resulting from alcohol or drug abuse on the basis of the 
disability's incurrence or aggravation in service or of a 
death resulting from such a disability.  See VAOPGCPREC 11-
96 (November 15, 1996); see VAOPGCPREC 2-98 (February 10, 
1998).

The U.S. Court of Appeals for the Federal Circuit Court 
recently held that 38 U.S.C.A. § 1110, when read in light of 
its legislative history, does not preclude a veteran from 
receiving compensation for alcohol or drug-related 
disabilities arising secondarily from a service-connected 
disability, or from using alcohol or drug-related 
disabilities as evidence of the increased severity of a 
service-connected disability.  Allen v. Principi, No. 99-
7199 (Fed. Cir. Feb. 2, 2001).  However, the veteran has not 
claimed that his alcohol and drug dependence are secondary 
to a service-connected disability, and, in fact, the veteran 
has not been granted service connection for any 
disabilities.  Accordingly, as there is no legal basis to 
establish service connection for alcohol and drug 
dependency, this matter need not be addressed further in 
this decision.

In addition, the Board observes that the veteran's claims 
file contains multiple diagnoses of personality disorders, 
generally termed personality disorder, not otherwise 
specified, with dependent, inadequate, borderline and 
antisocial traits.  Again, the Board does not understand the 
veteran to be seeking service connection for this disorder, 
but takes this opportunity to inform him that, to the extent 
that he is seeking to establish service connection for a 
personality disorder, such disorders are considered by VA to 
be constitutional or developmental abnormalities, and as 
such are not service-connectable disabilities under the law.  
See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2000); Winn v. Brown, 
8 Vet. App. 510, 516 (1996) (holding that 38 C.F.R. 
§ 3.303(c), as it pertains to personality disorder, is a 
valid regulation).  As such, service connection for a 
personality disorder, however diagnosed, is not available.

The Board has considered the veteran's own contentions, as 
set forth in various correspondence sent to VA, that he 
currently suffers from PTSD which is related to an incident 
in Germany in which he witnessed a person being killed by 
the blades of a helicopter which had crashed on takeoff.  
However, as the evidence does not show that the veteran 
possesses medical expertise, he is not qualified to express 
an opinion regarding any current medical diagnosis, or the 
medical causation of any current disorder.  As it is the 
province of trained health care professionals to enter 
conclusions which require medical expertise, such as 
opinions as to diagnosis and causation, Jones v. Brown, 7 
Vet. App. 134, 137 (1994), the veteran's lay opinions cannot 
be accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Thus, the 
Board finds that the veteran's contention that he currently 
suffers from PTSD which is related to traumatic incidents 
experienced while in the military cannot be accepted as 
competent evidence.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for an acquired psychiatric disorder, 
to include PTSD.  In reaching this decision the Board has 
considered the doctrine of reasonable doubt.  However, as 
the preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.


		
	WARREN W. RICE, JR.  
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

